          Case 1:18-cr-00162-NONE-SKO Document 30 Filed 10/15/20 Page 1 of 3


 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 1:18-cr-00162-NONE-SKO

10                 Plaintiff,                          ORDER DENYING MOTION TO
                                                       WITHDRAW AS COUNSEL
11          v.
                                                       (ECF No. 24)
12   SCOTT RADTKE,

13                 Defendant.

14

15                                                I.

16                                        INTRODUCTION

17         On September 22, 2020, W. Scott Quinlan, appointed counsel for Defendant Scott

18 Radtke, filed a motion requesting to withdraw as attorney of record for Defendant and requesting

19 appointment of new counsel to represent Defendant in this matter. (Mot. Withdraw Counsel
20 (“Mot.”), ECF No. 24.) On September 23, 2020, the Court set the hearing on the motion to be

21 heard before the undersigned, and on the same date, counsel Quinlan served a notice of the

22 setting of such hearing upon Defendant. (ECF Nos. 25, 26.) On September 28, 2020, the Court

23 issued an order requiring Defendant to appear by video at the October 14, 2020 hearing, ordered

24 counsel to arrange for Defendant to appear, and counsel Quinlan thereafter served the order upon

25 Defendant. (ECF Nos. 27, 28.) On October 14, 2020, the Court held a hearing on the motion to

26 withdraw. Counsel W. Scott Quinlan appeared on behalf of Defendant via videoconference, and
27 Defendant personally appeared via videoconference. Michael Tierney appeared on behalf of the

28 Government via videoconference. (Id.)


                                                   1
          Case 1:18-cr-00162-NONE-SKO Document 30 Filed 10/15/20 Page 2 of 3


 1                                                   II.

 2                                            DISCUSSION

 3          Counsel Quinlan brought the motion to withdraw pursuant to Local Rule 182(d) and

 4 California Rule of Professional Conduct Rule 1.16(b)(4).

 5          Withdrawal of counsel is governed by the Rules of Professional Conduct of the State Bar

 6 of California, and the Local Rules of Practice for the United States District Court, Eastern

 7 District of California. See L.R. 182; L.S. ex rel. R.S. v. Panama Buena Vista Union Sch. Dist.,

 8 No. 1:12-CV-00744 LJO, 2012 WL 3236743, at *1 (E.D. Cal. Aug. 6, 2012). The California

 9 Rules of Professional Conduct provide that if the rules of a court require permission for an

10 attorney to withdraw, the attorney may not withdraw from employment in a proceeding without

11 the permission of such court. Cal. R. Prof. Conduct 1.16(c). In addition, counsel must take

12 reasonable steps to avoid prejudicing the rights of the client, including providing notice, allowing

13 time for the client to employ other counsel, and complying with applicable laws and rules. Cal.

14 R. Prof. Conduct 1.16(d). Grounds for permissive withdrawal include “the client by other

15 conduct renders it unreasonably difficult for the lawyer to carry out the representation

16 effectively.” Cal. R. Prof. Conduct 1.16(b)(4).

17          The Local Rules provide that an attorney who has appeared on behalf of a client may not

18 withdraw, leaving the client in propria persona, without leave of court upon noticed motion,

19 along with notice to the client and all other parties who have appeared. L.R. 182(d). The
20 attorney is also required to “provide an affidavit stating the current or last known address or

21 addresses of the client and the efforts made to notify the client of the motion to withdraw.” Id.

22          It is within the Court’s discretion whether to grant withdrawal. L.S. ex rel. R.S., 2012

23 WL 3236743, at *2 (citing Canandaigua Wine Co., Inc. v. Moldauer, No. 1:02-CV-06599, 2009

24 U.S. Dist. LEXIS 4238, at *2 (E.D. Cal. Jan. 13, 2009)). “Factors the Court may consider

25 include: (1) the reasons for withdrawal, (2) prejudice that may be caused to other litigants, (3)

26 harm caused to the administration of justice, and (4) delay to the resolution of the case caused by
27 withdrawal.” Id. (citing Canandaigua, 2009 U.S. Dist. LEXIS 4238, at *4). Additionally,

28 “[l]eave to withdraw may be granted subject to such appropriate conditions as the Court deems


                                                     2
          Case 1:18-cr-00162-NONE-SKO Document 30 Filed 10/15/20 Page 3 of 3


 1 fit.” L.R. 182(d).

 2          Counsel Quinlan proffers that Defendant’s conduct has rendered it unreasonably difficult

 3 to carry out representation effectively, a permissible reason to withdraw under California

 4 Professional Conduct Rule 1.16(b)(4). (Mot. 2.) Since January of 2020, counsel has been trying

 5 to obtain particular information that has not been provided by Defendant. Counsel proffers that

 6 while Defendant is polite and courteous, there is a breakdown in the relationship that has affected

 7 the defense. Counsel requests the Court permit him to withdraw as appointed counsel, and

 8 requests appointment of different counsel that may have more success in obtaining Defendant’s

 9 cooperation.

10          The Court conducted a closed session to discuss the matter with Defendant and counsel.

11 Given the specific facts discussed in the closed session, and for the reasons stated in the closed

12 session, the Court shall deny the motion to withdraw as the Court finds there is no basis to

13 withdraw at this time.

14                                                 III.

15                                              ORDER

16          Accordingly, IT IS HEREBY ORDERED that the motion to withdraw as counsel for

17 Defendant (ECF No. 24) is DENIED.

18
     IT IS SO ORDERED.
19
20 Dated:     October 14, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                    3
